Title: From John Adams to John Quincy Adams, 30 August 1815
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy August 30. 1815

I feel so uneasy, on your account, that I want to write to you, every hour. But I am become so great a Coward, that I dare not write any thing to you. I never take my Pen, but with the utmost Anxiety, last I should hurt your Feelings, embarrass your Employments, give you unnecesary solicitude for your Country or excite a useless gloom on the prospect before Mankind.
Shall I give you a History of Harvard Colledge? No! No! No! You know the Nature of the Boys there; and you know the Characters who have governed them, and who now govern them. I will hint however at two Phenomena that have appeared in our Horison. Mr English has published a strange Judaizing Attack upon Christianity, and has been answered by Mr Carey and noticed by Mr Channing. Your Rhetorical and Oratorical Successor, has published a continuation of Goldsmiths History of England, down to the Treaty of Ghent. Dr Morse, one of the Corporation, has published a Pamphlet in which he has involved Jefferson, Kirkland, and all the liberal and illiberal Christians in a Solemn Controversy concerning Athanasianism and Unitarianism. The Church of Rome and the Church of England grow and flourish in our Country, rather faster than the Church of the Pontiff Voltaire.
As to Politicks, your Treaty of Commerce will be received with as implicit Unanimity as your Treaty of Ghent.! Happy Negotiators? These temporary Expedients keep the World along: but he must be an Ideot who cannot see that this Tranquility will be of short duration. Love to every Individual is constantly felt and all ways implied in the Name of
A.
P.S. This is Commencement Day, and a finer never shone on Earth or in the Skies: But 80 Years have not strength to encounter, the fatigues of a Commencement Day. Indeed I have long since lost my Relish. While at the Bar, I was almost always obliged to Attend some distant Court: from 1774 to 1778 I was in Congress—from 1778 to 1788 I was in Europe. Since my Return I have been two or three times. But always met some unpleasant Circumstance. So no more at present. 


A.August 31. As you live, your other Friend, John Lowell Esqr. has entered the List of Theological Gladiators, and has wielded his Weapons with equal dexterity and intrepidity, through 90 or 100 pages. Have mercy on ye all! Ye Reverend Drs. Morse, Woorcester, Andover Institution and all, if this Knight, once gets well healed in the Battle. It will require an Alliance among You to quell him, and a longer time than Emperors and Kings have been employed to encage Buona. How they will manage him, I know not. They will charge him with Anger: but he has written with a cooler temper than could have been expected.
